Case 1:20-cv-02391-GLR Document 24 Filed 08/28/20 Page 1of 2°
Case 1:20-cv-02391-GLR Document 23-1 Filed 08/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NATIONAL URBAN LEAGUE, on behalf of
itself and its members; COMMON CAUSE,

on behalf of itself and its members; LEAGUE
OF WOMEN VOTERS OF THE UNITED No. 1:20-cv-2391
STATES, on behalf of itself and its members,

Plaintiffs,

VS,

LOUIS DEJOY, in his official capacity as
Postmaster General; and the UNITED
STATES POSTAL SERVICE,

Defendants.

 

 

| ORDER

Upon consideration of Plaintiffs’ Motion to Expedite Consideration of Plaintiffs’ Motion
for Leave to Conduct Limited Expedited Discovery, having found good cause in support of the
motion, it is hereby ORDERED that the motion is GRANTED.

The Motion for Leave to Conduct Limited Expedited Discovery shall be briefed and heard
on the following schedule:

Plaintiffs filed their Motion for Leave to Conduct Limited Expedited Discovery on August
26, 2020.

Defendants shall file a Response in Opposition to Plaintiffs’ Motion, if any, on or before
September 1, 2020. 4

Plaintiffs may file a Reply on or before September 2, 2020.
Case 1:20-cv-02391-GLR Document 24 Filed 08/28/20 Page 2 of 2
Case 1:20-cv-02391-GLR Document 23-1 Filed 08/27/20 Page 2 of 2

A hearing on Plaintiffs’ Motion for Leave to Conduct Limited Expedited Discovery shall

be held SNEEESSA

Date: 8,.20K0
S free - Muesl? ~O

George L. Russell, III
United States District Judge

 
